Exhibit 10.3
PIXELWORKS, INC.
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD
     1. General. These Terms and Conditions of Restricted Stock Award (these
“Terms”) apply to a particular award (“Award”) of restricted shares of Common
Stock of the Company (“Restricted Stock”) if referenced in the Notice of Grant
of Restricted Stock (“Grant Notice”) corresponding to that particular Award. The
recipient of the Award identified in the Grant Notice is referred to as the
“Grantee.” The effective date of grant of the Award as set forth in the Grant
Notice is referred to as the “Award Date.”
     The Award was granted under and subject to the Company’s Amended and
Restated 2006 Stock Incentive Plan (the “Plan”). Capitalized terms are defined
in the Plan if not defined herein. The Award has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. The Grant Notice and these Terms are
collectively referred to as the “Award Agreement” applicable to the Award.
     2. Vesting. Subject to Section 7 below, the Award shall vest, and
restrictions (other than those set forth in Section 16.1 of the Plan) shall
lapse, in percentage installments of the aggregate number of shares of
Restricted Stock subject to the Award as set forth on the Grant Notice. The
Administrator reserves the right to accelerate the vesting of the Restricted
Stock in such circumstances as it, in its sole discretion, deems appropriate and
any such acceleration shall be effective only when set forth in a written
instrument executed by an officer of the Company.
     3. Continuance of Employment. The vesting schedule requires Continuous
Status as an Employee or Consultant through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Award Agreement. Employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Section 7 below or under the Plan.
          Nothing contained in this Award Agreement or the Plan constitutes an
employment or service commitment by the Company or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Company or any of its
Subsidiaries, interferes in any way with the right of the Company or any of its
Subsidiaries at any time to terminate such employment or services, or affects
the right of the Company or any of its Subsidiaries to increase or decrease the
Grantee’s other compensation or benefits. Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the Grantee
without his or her consent thereto.
     4. Dividend and Voting Rights. After the Award Date, the Grantee shall be
entitled to voting rights with respect to the shares of Restricted Stock subject
to the Award even though such shares are not vested, provided that such rights
shall terminate immediately as to

1



--------------------------------------------------------------------------------



 



any shares of Restricted Stock that are forfeited pursuant to Section 7 below.
Any dividends payable on the Restricted Stock shall be treated as Restricted
Property pursuant to and as contemplated by Section 8.
     5. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 2 hereof or Section 11 of the Plan, neither the Restricted
Stock, nor any interest therein, amount payable in respect thereof, or
Restricted Property (as defined in Section 8 hereof) may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Company, or (b) transfers by
will or the laws of descent and distribution.
     6. Stock Certificates.
          (a) Book Entry Form. The Company shall issue the shares of Restricted
Stock subject to the Award either: (a) in certificate form as provided in
Section 6(b) below; or (b) in book entry form, registered in the name of the
Grantee with notations regarding the applicable restrictions on transfer imposed
under this Award Agreement.
          (b) Certificates to be Held by Company; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Grantee by
the Company prior to vesting shall be redelivered to the Company to be held by
the Company until the restrictions on such shares shall have lapsed and the
shares shall thereby have become vested or the shares represented thereby have
been forfeited hereunder. Such certificates shall bear the following legend and
any other legends the Company may determine to be necessary or advisable to
comply with all applicable laws, rules, and regulations:
“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Pixelworks, Inc. A
copy of such Agreement is on file in the office of the Secretary of Pixelworks,
Inc.”
          (c) Delivery of Certificates Upon Vesting. Promptly after the vesting
of any shares of Restricted Stock pursuant to Section 2 hereof or Section 11 of
the Plan and the satisfaction of any and all related tax withholding obligations
pursuant to Section 9, the Company shall, as applicable, either remove the
notations on any shares of Restricted Stock issued in book entry form which have
vested or deliver to the Grantee a certificate or certificates evidencing the
number of shares of Restricted Stock which have vested (or, in either case, such
lesser number of shares as may result after giving effect to Section 9). The
Grantee (or the beneficiary or personal representative of the Grantee in the
event of the Grantee’s death or Disability, as the case may be) shall deliver to
the Company any representations or other documents or assurances as the Company
or its counsel may determine to be necessary or advisable in order to ensure
compliance with all applicable laws, rules, and regulations with respect to the
grant of the Award and the delivery of shares of Common Stock in respect
thereof. The shares so delivered shall no longer be restricted shares hereunder.

2



--------------------------------------------------------------------------------



 



          (d) Stock Power; Power of Attorney. Concurrently with the execution
and delivery of this Award Agreement, the Grantee shall deliver to the Company
an executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to such shares. The Company shall not deliver any share certificates in
accordance with this Award Agreement unless and until the Company shall have
received such stock power executed by the Grantee. The Grantee, by acceptance of
the Award, shall be deemed to appoint, and does so appoint by execution of this
Award Agreement, the Company and each of its authorized representatives as the
Grantee’s attorney(s)-in-fact to effect any transfer of unvested forfeited
shares (or shares otherwise reacquired by the Company hereunder) to the Company
as may be required pursuant to the Plan or this Award Agreement and to execute
such documents as the Company or such representatives deem necessary or
advisable in connection with any such transfer.
     7. Effect of Termination of Employment or Services. If the Grantee’s
Continuous Status as an Employee or Consultant terminates (the last day of the
Grantee’s Continuous Status as an Employee or Consultant is referred to as the
Grantee’s “Severance Date”), the Grantee’s shares of Restricted Stock (and
related Restricted Property as defined in Section 8 hereof) shall be forfeited
to the Company to the extent such shares have not become vested pursuant to
Section 2 hereof or Section 11 of the Plan upon the Severance Date (regardless
of the reason for such termination of Continuous Status as an Employee or
Consultant, whether with or without cause, voluntarily or involuntarily, or due
to death or Disability). Upon the occurrence of any forfeiture of shares of
Restricted Stock hereunder, such unvested, forfeited shares and related
Restricted Property shall be automatically transferred to the Company as of the
Severance Date, without any other action by the Grantee (or the Grantee’s
beneficiary or personal representative in the event of the Grantee’s death or
Disability, as applicable). No consideration shall be paid by the Company with
respect to such transfer. The Company may exercise its powers under Section 6(d)
hereof and take any other action necessary or advisable to evidence such
transfer. The Grantee (or the Grantee’s beneficiary or personal representative
in the event of the Grantee’s death or Disability, as applicable) shall deliver
any additional documents of transfer that the Company may request to confirm the
transfer of such unvested, forfeited shares and related Restricted Property to
the Company.
     8. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 11.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 11.1 of the Plan, or an event described
in Sections 11.2 or 11.3 of the Plan shall occur, or other dividend shall be
paid on the Restricted Stock, and the shares of Restricted Stock are not fully
vested upon such event or prior thereto, the restrictions applicable to such
shares of Restricted Stock shall continue in effect with respect to any cash,
consideration, property or other securities (the “Restricted Property” and, for
the purposes of this Award Agreement, “Restricted Stock” shall include
“Restricted Property”, unless the context otherwise requires) received in
respect of such Restricted Stock. Such Restricted Property shall vest at such
times and in such proportion as the shares of Restricted Stock to which the
Restricted Property is attributable vest, or would have vested pursuant to the
terms hereof if such shares of Restricted Stock had remained outstanding. To the
extent that the Restricted Property includes any cash (other than cash received
as a result of a cash dividend), such cash shall be invested, pursuant to
policies established by the Administrator, in interest bearing, FDIC-insured
(subject to applicable insurance limits) deposits

3



--------------------------------------------------------------------------------



 



of a depository institution selected by the Administrator, the earnings on which
shall be added to and become a part of the Restricted Property. To the extent
that the Restricted Property includes cash as a result of a cash dividend, such
cash shall be held or retained by the Company and shall be paid (without
interest or other earnings) upon or promptly (and in no event more than thirty
(30) days after) the shares of Restricted Stock to which such dividends relate
become vested. The Grantee shall have no right to receive any Restricted
Property (including, without limitation, any such cash as a result of a cash
dividend) to the extent the related Restricted Stock is forfeited.
     9. Tax Withholding. The Company shall reasonably determine the amount of
any federal, state, local or other income, employment, or other taxes which the
Company or any of its Subsidiaries may reasonably be obligated to withhold with
respect to the grant, vesting, making of an election under Section 83(b) of the
Code or other event with respect to the Restricted Stock. The Company (or any of
its Subsidiaries last employing the Grantee) shall be entitled to require a cash
payment by or on behalf of the Grantee and/or to deduct from other compensation
payable to the Grantee any sums required to be withheld in connection with such
event. Alternatively, the Grantee or other person in whom the Restricted Stock
vests may elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under rules established by
the Administrator, to have the Company (subject to Section 16.1 of the Plan)
withhold and reacquire the appropriate number of shares, valued in a consistent
manner at their fair market value or at the sales price in accordance with
authorized procedures for cashless exercises, necessary to satisfy the minimum
applicable withholding obligation with respect to the vesting of the Restricted
Stock. In no event shall the shares withheld exceed the minimum whole number of
shares required for tax withholding under applicable law. Any election to have
shares so held back and reacquired shall not be available if the Grantee makes
or has made an election pursuant to Section 83(b) of the Code with respect to
the Award.
     10. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Grantee at the Grantee’s last address
reflected on the Company’s payroll records. Any notice shall be delivered in
person or shall be enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by or provides services
to the Company or a Subsidiary, shall be deemed to have been duly given five
business days after the date mailed in accordance with the foregoing provisions
of this Section 10.
     11. Plan. The Award and all rights of the Grantee under this Award
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Grantee agrees to be bound by the terms of
the Plan and this Award Agreement. The Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award Agreement.
Unless otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not (and shall not be deemed to) create any rights in the
Grantee unless such rights are expressly set forth herein or are otherwise in
the sole discretion of the Board or the

4



--------------------------------------------------------------------------------



 



Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.
     12. Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan may be amended pursuant to Section 13 of the Plan. This Award
Agreement may be amended by the Board from time to time. Any such amendment must
be in writing and signed by the Company. Any such amendment that materially and
adversely affects the Grantee’s rights under this Award Agreement requires the
consent of the Grantee in order to be effective with respect to the Award. The
Company may, however, unilaterally waive any provision hereof in writing to the
extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
     13. Counterparts. This Award Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
     14. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
     15. Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Oregon without regard
to conflict of law principles thereunder.

5